Citation Nr: 0740675	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-24 670	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for contractures of the left (minor) hand with loss 
of use.

2.  Entitlement to a disability rating in excess of 40 
percent for residuals of left hemiplegia (formally rated with 
subdural empyema and seizure disorder).

3.  Entitlement to a disability rating in excess of 80 
percent for a seizure disorder.

4.  Entitlement to a compensable disability rating for 
pansinusitus.

5.  Whether a timely notice of disagreement has been filed 
with regard to an earlier effective date of March 31, 2003 
for the grant of service connection.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1967 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision issued in 
November 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois which, inter alia, 
granted service connection with an effective date of March 
31, 2003 for a seizure disorder at an 80 percent disability 
rating, for residuals of left hemiplagia (formally rated with 
subdural empyema and seizure disorder) at an 80 percent 
disability rating, for contractures of the left hand at a 50 
percent disability rating and pansinusitis at a 
noncompensable disability rating.  In January 2003, the 
veteran's claims file was transferred to the RO in Jackson, 
Mississippi.

In a March 2005 rating decision, the Jackson RO increased the 
veteran's disability rating for contractures of the left hand 
to a 60 percent disability rating and granted special monthly 
compensation based on the loss of use of the left hand as of 
March 31, 2003, continued the assigned disability ratings for 
his seizure disorder and pansinusitis and re-categorized his 
residuals of left hemiplagia (formally rated with subdural 
empyema and seizure disorder) under the appropriate 
diagnostic code at a 40 percent disability rating as of March 
31, 2003.  

In December 2004, the veteran filed a notice of disagreement 
(NOD) with the effective date assigned in the rating decision 
issued on November 10, 2003.   A statement of the case was 
issued in July 2005, and this issue has been combined with 
the veteran's appeal to the Board.


FINDINGS OF FACT

1.  The veteran is currently in receipt of the maximum 
schedular evaluation available (60 percent) for his service-
connected contractures of the left (minor) hand with loss of 
use.

2.  The veteran's residuals of left hemiplegia (formally 
rated with subdural empyema and seizure disorder) are not 
characterized by severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy.

3.  The veteran's seizure disorder is not characterized by 
major seizures averaging one per month over the previous 
year.

4.  The veteran's pansinusitus is not characterized by one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting.  

5.  On November 10, 2003, the RO issued notice of an October 
27, 2003 rating decision which granted service connection 
with an effective date of March 31, 2003 for a seizure 
disorder, residuals of left hemiplagia (formerly rated with 
subdural empyema and seizure disorder), contractures of the 
left hand and pansinusitis.

6.  The veteran submitted a timely NOD with regard to the 
disability ratings assigned by the RO in the rating decision 
issued on November 10, 2003.  The Jackson RO issued a rating 
decision and a Statement of in the Case in March 2005 and the 
RO received a substantive appeal in July 2005.

7.  On December 21, 2004, the Jackson RO received an NOD to 
the rating decision issued on November 10, 2003 with regard 
to the effective date for the grant of service connection.

8.  With regard to an earlier effective date, the RO did not 
receive an NOD within one year of the date the rating 
decision was issued, November 10, 2003.






CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for service-connected contractures of the left 
(minor) hand with loss of use have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.10, 4.68, 4.71a, Diagnostic Code 5125 
(2007).

2.  The criteria for a disability rating in excess of 40 
percent for residuals of left hemiplegia (formally rated with 
subdural empyema and seizure disorder) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8520 
(2007).

3.  The criteria for a disability rating in excess of 80 
percent for a seizure disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.10, 4.124a, Diagnostic Code 8910 
(2007).

4.  The criteria for a compensable disability rating for 
pansinusitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.10, 4.97, Diagnostic Code 6510 (2007).

5.  An NOD concerning an earlier effective date for the grant 
of service connection with respect to the rating decision 
issued on November 10, 2003 was not timely filed; the Board 
does not have jurisdiction over this issue.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.301, 20.302, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VA notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VA duty to notify was satisfied by way of 
letters sent to the appellant in August 2003, April 2004 and 
September 2004 that collectively addressed all four notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a rating decision and supplemental statement of the 
case issued in March 2005, after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, supra, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in October 
2003 and January 2005.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability ratings, it is not the present level of disability 
which is of primary importance, but rather the entire period 
is to be considered to ensure that consideration is given to 
the possibility of separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Increased rating - contractures of the left (minor) hand with 
loss of use

The veteran asserts that his service-connected contractures 
of the left (minor) hand with loss of use are more severe 
than the assigned 60 percent disability rating suggests and 
that his disability warrants a higher disability rating.  

An October 2003 VA examination report reflects the examiner's 
observation that the veteran's left hand had become almost 
nonfunctional due to contractions.  Upon examination, the 
veteran's left hand grip strength was 2/2 and that he was 
unable to oppose his thumb to any fingers.  The assessment 
was progressive loss of left upper extremity, particularly 
the left hand function. 

A January 2005 VA examination report notes a severe 
impairment in the function of his left upper extremity.  His 
left hand grip strength was weaker while in opposition, 
distally 2-3/5 and proximally 2/5 in comparison with the 
right at 5/5.  Bicipital and tricipital deep tendon reflexes 
were hyperreflexic in the left upper extremity.  The left 
thumb could not be abducted while adduction could be 
completed and it could be fully extended but the fingers were 
generally uncoordinated and could not oppose the other 
fingers except the left middle finger.  The left thumb could 
not touch the main crease; the closest he could reach was 
approximately 2.30 centimeters.  The left wrist dorsiflexion 
was 15 degrees and the palmer flexion was 35 degrees without 
pain either way.  There was no repetitive use due to the 
severe incoordination of the left hand.  It was noted that 
there was no thenar or hypothenar muscle wasting.  Pinprick 
in the left and was decreased and described as dull and 
finger to finger and finger to nose were extremely difficult 
to perform and mostly unsuccessful.  The examiner concluded 
that the veteran had lost the function of his left hand.  

The veteran's contractures of the left (minor) hand with loss 
of use are rated at a 60 percent disability rating under 
Diagnostic Code 5125 for loss of use of the minor hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5125.  This diagnostic 
code does not provide for a rating in excess of 60 percent 
for loss of use of a minor hand.  The amputation rule states 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. § 
4.68.  As noted, the veteran's left hand is his minor hand.  
He has been assigned the maximum schedular evaluation for 
loss of use of the minor hand under Diagnostic Code 5125 and 
he has also been assigned the maximum evaluation permitted 
for amputation of the minor hand.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5126 (2007).  Accordingly, the Board 
concludes that the 60 percent evaluation assigned for the 
veteran's service-connected left hand is the maximum 
schedular evaluation available.  The fact that the veteran 
may have several distinct symptoms due to his left hand 
disorder, including loss of motion and neurological 
impairment, is moot because he cannot be assigned separate 
ratings that would total more than the 60 percent disability 
rating he has been assigned.

In addition, the Board notes that, in the March 2005 rating 
decision, the veteran was awarded entitlement to special 
monthly compensation for loss of use of the hand pursuant to 
38 C.F.R. § 3.350 (2007).

Increased rating - residuals of left hemiplegia 

The veteran asserts that his service-connected residuals of 
left hemiplagia are more severe than the assigned 40 percent 
disability rating suggests and that his disability warrants a 
higher disability rating.  

The veteran's residuals of left hemiplagia are service-
connected under Diagnostic Code 8520, for paralysis of the 
sciatic nerve.  Under this Diagnostic Code, a 40 percent 
disability rating is warranted when there is moderately 
severe, incomplete paralysis of the sciatic nerve, and a 60 
percent disability rating is warranted when there is severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

An October 2003 VA examination report shows that the veteran 
used a cane due to progressive left leg weakness.  He was 
able to get on and off the examining table with minimal 
difficulty but it was noted that his coordination was poor.  
The assessment was left hemiaparesis.  VA medical records 
show that the veteran underwent ongoing rehabilitation for 
his left leg condition.  

A January 2005 examination report shows that the veteran's 
left lower extremity had become progressively weaker and gave 
out at times causing him to fall.  His gait was slow and wide 
based with his left foot pointing outward.  He had a mild to 
moderately difficult heel knee shin test.  Dorsiflexion of 
the veteran's left lower extremity was present, but weak to 
nil when in opposition.  The left lower extremity was weaker 
than the right and heel to shin in the left lower extremity 
was difficult.  The deep tendon reflexes were hyperreflexic 
in the left lower extremity at the patellar level and not 
elicited at the ankles.  These functional limitations were 
not due to paralysis, atrophy or contractures, but were due 
to muscle weakness.  The veteran's coordination was mildly to 
moderately affected and he had a moderate limp favoring the 
left side.  The assessment was residuals of sud-dural empyema 
status post craniotomy with left hemiplagia. 

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a higher disability 
rating for his residuals of left hemiplegia.  To warrant a 
higher disability rating, he would need to have severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy; however, there is no evidence that the 
veteran has paralysis of his sciatic nerve or any muscle 
atrophy.  None of the VA medical records documenting the 
veteran's ongoing left leg rehabilitation indicate sciatic 
nerve paralysis or muscle atrophy.  In fact, it is noted in 
his January 2005 examination report that he does not have 
muscle atrophy.  Thus, a higher disability rating is not 
warranted under Diagnostic Code 8520.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 40 percent disability rating from 
the date of his claim for his residuals of left hemiplegia.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's residuals of left 
hemiplegia.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Increased rating - seizure disorder

The veteran asserts that his service-connected seizure 
disorder is more severe than the assigned 80 percent 
disability rating suggests and that his disability warrants a 
higher disability rating.  

The veteran's seizure disorder is service-connected under 
Diagnostic Code 8910, for epilepsy, grand mal.  Disabilities 
under this Diagnostic Code are to be rated under the General 
Rating Formula for Rating Seizures.  Under this formula, an 
80 percent disability rating is warranted when there is an 
average of at least one major seizure in three months over 
the previous year or more than three minor seizures weekly, 
and a 100 percent disability rating is warranted when there 
is an average of one major seizure per month over the 
previous year.  The notes to this formula define a major 
seizure as one that is characterized by the generalized 
tonic-clonic convulsion with unconsciousness, and a minor 
seizure as one that consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" or petit mal), or sudden jerking movements of the 
arms, trunk of head (myoclonic type), or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.128, 
Diagnostic Code 8910.

A December 2003 VA medical record shows the examiner's 
notation that the veteran had seizures in March and September 
2003.  Both occurred while the veteran was asleep.  The first 
was witnessed by his sister who patted the veteran on the 
cheek which woke the veteran up and stopped the seizure.  The 
veteran woke up during the second one in September 2003 and 
got up and went to the bathroom which stopped the seizure.  
The examiner indicated that these appeared to be stress 
seizures and not epileptic as the veteran was able to control 
them.  The January 2005 VA examiner noted that the impression 
regarding the veteran's seizure activities, through history 
and review of his medical records in the claims file, seemed 
generally to be fairly stable with the condition and that he 
had to be on medications on a regular basis.  The examiner 
noted that attempts in the past to wean him off the 
medications have been unsuccessful, that he had sporadic 
generalized seizures with the most recent in October 2003, 
and that he had a history of seizures in March 2003 and 
September 2003, which occurred while he was sleeping.  The 
examiner's assessment was a seizure disorder secondary to 
residuals of sub-dural empyema, which was stable on 
medications.  The examiner noted that the last seizure 
activities were in March and September 2003, with no 
admissions.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a higher disability 
rating for his seizure disorder.  To warrant a 100 percent 
disability rating, he would need to have seizures which 
averaged one per month over the past year.  The record 
reflects, as the January 2005 examiner observed, that the 
veteran had two seizures in March and September 2003, and 
that his seizure disorder was stable on medication.  The 
Board notes that the January 2005 examiner indicated that the 
veteran had a seizure in October 2003; however, this is not 
supported by the evidence of record.  The veteran's seizure 
disorder is considered to be stable on medication and he had 
not had an average of one seizure per month over the previous 
year.  Thus, a higher disability rating is not warranted 
under Diagnostic Code 8910.  38 C.F.R. § 124a, Diagnostic 
Code 8910.  

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 80 percent disability rating from 
the date of his claim for his seizure disorder.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's seizure disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).    




Increased rating - pansinusitis

The veteran asserts that his service-connected pansinusitis 
is more severe than the assigned noncompensable disability 
rating suggests and that his disability warrants a 
compensable disability rating.  

The veteran's pansinusitis is service-connected under 
Diagnostic Code 6510, for chronic pansinusitis.  Disabilities 
under this Diagnostic Code are to be rated under the General 
Rating Formula for Sinusitis.  Under this formula, a 
noncompensable rating is warranted for sinusitis detected by 
x-ray only and a 10 percent rating is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note to this formula defines an 
incapacitating episode of sinusitis as that requires bed rest 
and treatment by a physician.  38 C.F.R. § 4.128, Diagnostic 
Code 6510.

VA medical records in April 2003 show that the veteran had 
acute sinusitis.  He was treated with oral antibiotics.  May 
2003 VA medical records show that the veteran then felt fine 
and had no symptoms of sinusitis.  A January 2005 VA examiner 
noted that the veteran had sporadic treatment with 
antibiotics for exacerbation of his symptoms mainly due to 
his chronic rhinitis and that he had no recent treatment with 
antibiotics.  The examiner noted that the veteran was under 
no specific treatment for sinusitis, was taking no 
antibiotics and no decongestants, and had no sinus symptoms.  
His rhinitis symptoms were nasal congestion and sneezing and 
he used steroid nasal spray only for his allergic rhinitis.  
There was no evidence of active sinus disease.  The examiner 
concluded that the veteran was diagnosed with pansinusitis 
but that it was stable and there were no symptoms of acute 
sinusitis.   The veteran was being treated for allergic 
rhinitis which was also stable with steroid nasal spray twice 
a day.

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a higher disability 
rating for his pansinusitis.  To warrant a compensable 
disability rating, he would need to have one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis; however, the 
record does not reflect that the veteran has had any 
incapacitating episodes requiring prolonged antibiotic 
treatment or three or more non-incapacitating episodes in the 
previous year.  The record reflects that the veteran was 
treated in April 2003 with antibiotics but this appears to be 
a brief episode that was treated fully in less than a month.  
In addition, as the January 2005 examiner observed, the 
veteran had sporadic treatment with antibiotics mainly due to 
his chronic rhinitis and that he had no recent treatment with 
antibiotics, and that the veteran was under no specific 
treatment for sinusitis, was taking no antibiotics and no 
decongestants, and had no sinus symptoms.  Thus, a higher 
disability rating is not warranted under Diagnostic Code 
6510.  38 C.F.R. § 4.128, Diagnostic Code 6510.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a noncompensable disability rating 
from the date of his claim for his pansinusitis.  Therefore, 
the assignment of staged evaluations in this case is not 
necessary.

The preponderance of the evidence is against the assignment 
of a higher rating for the veteran's pansinusitis.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2007).  In this case, the RO is noted to have 
granted total disability due to individual unemployability 
due to his service-connected disorders, thereby rendering 
this question moot.

Whether a timely notice of disagreement has been filed with 
regard to an earlier effective date 

An appeal to the Board consists of a timely filed NOD in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.201 (2007).  An NOD is a written 
communication filed with the AOJ that, among other things, 
expresses dissatisfaction or disagreement with an 
adjudicative determination.  38 C.F.R. § 20.201.  An NOD may 
be filed by the claimant, his fiduciary, or such accredited 
representative, attorney, or authorized agent as he may 
select.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301(a).

To be considered timely, an NOD must be filed within one year 
from the date that the AOJ mails to the claimant notice of 
the determination in question.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. § 20.302(a).  The filing of a timely NOD 'is a 
prerequisite to the Board's proper exercise of jurisdiction 
over a claim.' Rowell v. Principi, 4 Vet. App. 9, 17 (1993); 
see also Mason v. Brown, 8 Vet. App. 44, 54 (1995).  The date 
of mailing the letter of notification of the determination 
will be presumed to be the same as the date of that letter 
for purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(a).  In 
computing the time limit for the filing of a NOD, the first 
day of the specified period is excluded and the last day 
included.  38 C.F.R. § 20.305(b).  Where the time limit would 
expire on a Saturday, Sunday, or a legal holiday, the next 
succeeding workday is included in the computation.  38 C.F.R. 
§§ 20.305, 20.306.

A NOD postmarked prior to the expiration of the applicable 
time limit will be accepted as having been timely filed.  In 
the event that the postmark is not of record, VA regulations 
provide that the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are excluded.  38 C.F.R. § 20.305(a).  

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that a timely NOD was 
received with regard to the rating decision issue on November 
10, 2003 with respect to the veteran's disagreement of the 
ratings assigned to the disabilities.  However, this NOD did 
not address the effective dates of the assignment of the 
ratings.  An NOD regarding the effective dates assigned in 
the rating decision issued on November 10, 2003 was dated on 
December 16, 2004 and received by the Jackson RO on December 
21, 2004, clearly over one year from November 10, 2003 when 
the rating decision was issued.  

The Board notes that there is no evidence that the November 
10, 2003 notice was misdirected and not sent to the veteran's 
last-known address of record, particularly since the veteran 
filed a timely NOD as to the disability ratings assigned in 
the rating decision.  Given that the rating decision at issue 
was mailed on November 10, 2003, the veteran had until 
November 10, 2004 (the end of the one-year period that began 
on the day the RO mailed the notice) to file an NOD 
concerning his disagreement as to the effective dates.  See 
38 C.F.R. § 20.305.  

Nevertheless, the record shows that the earliest 
communication that may be construed as an NOD concerning 
effective dates of service connection was dated on December 
16, 2004 and received by the Jackson RO on December 21, 2004.  
Applying the provisions of 38 C.F.R. § 20.305, that NOD was 
not timely.  Consequently, it is found that the appeal 
regarding timeliness of filing must be denied.  The Board 
therefore may not take jurisdiction of the veteran's claim 
for earlier effective dates assigned in the rating decision 
issued on November 10, 2003.






ORDER

A disability rating in excess of 60 percent for contractures 
of the left (minor) hand with loss of use is denied.

A disability rating in excess of 40 percent for residuals of 
left hemiplegia (formally rated with subdural empyema and 
seizure disorder) is denied.

A disability rating in excess of 80 percent for a seizure 
disorder is denied.

A compensable disability rating for pansinusitus is denied.

An NOD with regard to an earlier effective date of March 31, 
2003 for the grant of service connection was not timely 
filed; the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


